                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SHARON J. HELZER,                                     )
                                                      )
        Plaintiffs,                                   )        Case No. 1:19-cv-03656
                                                      )
        v.                                            )        Honorable Robert Blakey
                                                      )
FLORIDA DEPARTMENT OF EDUCATION,                      )        Honorable Magistrate
AND EQUIFAX INFORMATION SERVICES,                     )        Gabriel A. Fuentes
LLV,                                                  )
                                                      )
        Defendants.                                   )


 DEFENDANT FLORIDA DEPARTMENT OF EDUCATION’S UNOPPOSED MOTION
          TO EXTEND TIME TO RESPOND TO THE COMPLAINT

        Defendant The Florida Department of Education (“FDOE”) moves for an extension of time

of 21 days, to July 26, 2019, to respond to the Complaint. In support thereof, the FDOE states as

follows:

        1.      The Complaint in this case was filed on May 31, 2019.

        2.      Due to the date of service of the Complaint, the FDOE’s response would be due by

July 5, 2019.

        3.      The FDOE has only recently obtained counsel admitted to practice in the Northern

District of Illinois.

        4.      The FDOE has been working diligently to prepare a response, but needs an

extension of time of up to 21 days to complete its response.

        5.      Plaintiff’s counsel consents to this requested extension of 21 days.

        WHEREFORE, the FDOE respectfully moves this Court grant the City an extension of

time of 21 days, to July 26, 2019 to answer or otherwise respond to the Complaint.



ADMIN 35496734v1
Dated: July 5, 2019   Respectfully submitted,


                      By: /s/ Gregory E. Ostfeld
                      Gregory E. Ostfeld (Attorney No. 6257163)

                      Attorney for the Florida Department of Education

                      Greenberg Traurig, LLP
                      77 West Wacker Drive, Suite 3100
                      Chicago, Illinois 60601
                      Tel: (312) 456-8400




                                2
ADMIN 35496734v1
                              CERTIFICATE OF SERVICE

        I, Gregory E. Ostfeld, an attorney, hereby certify that on July 5, 2019, I caused the
foregoing Defendant Florida Department of Education’s Unopposed Motion for Extension of
Time to Respond to the Complaint to be served through the ECF system on all attorneys of
record.


Dated: July 5, 2019                                      /s/ Gregory E. Ostfeld




ADMIN 35496734v1
